Citation Nr: 1105155	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  08-25 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a back disability 
due to injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  By a March 2002 rating decision, the RO denied service 
connection for residuals of a back injury.  

2. Evidence received since the RO's March 2002 decision relates 
to an unestablished fact necessary to substantiate the claim of 
service connection for a back disability and it raises a 
reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The March 2002 RO decision, which denied service connection 
for residuals of a back injury, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has been submitted consisting of VA 
treatment records and lay statements; as a result, the claim of 
entitlement to service connection for a back disability due to 
injury is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may 
be granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant originally filed a claim for service connection for 
residuals of a back injury in September 1999, stating that he had 
injured his back in service.  In December 1999, the RO denied 
that claim on the basis that it was not well grounded.  In March 
2002, following enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), which eliminated the well-grounded claim 
requirement, the RO issued a new rating decision, wherein it 
denied service connection for a back disability.  The appellant 
filed a notice of disagreement and a statement of the case was 
issued in February 2004.  The Veteran did not file an appeal to 
the Board and the March 2002 RO decision therefore became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2001).  

As a result of the finality of the March 2002 RO decision, a 
claim of service connection for a back disability may now be 
considered on the merits only if new and material evidence has 
been received since the time of the last final denial.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. 
App. 273 (1996).

Section 3.156(a) of title 38, Code of Federal Regulations 
provides the following definitions of new and material evidence:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998).  In making the determination of materiality, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new 
and material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence received 
is new and material is neither required nor permitted.  Id. at 
1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been 
submitted, the Board first must compare the evidence submitted 
since the previous final denial with evidence previously of 
record.  If the newly submitted evidence is that which was not of 
record at the time of the last final disallowance (on any basis) 
of the claim, and is not merely cumulative of other evidence that 
was then of record, it will be considered "new evidence" under 
38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board 
will then consider whether it is also material.  

In this case, the evidence of record at the time of the March 
2002 decision included:  the appellant's service treatment 
records (STRs), Social Security Administration (SSA) records, 
private treatment records, to include physical therapy records 
and emergency room records from Clark Memorial Hospital, VA 
treatment records to include the report of a January 2000 back 
surgery, and statements from the Veteran.  A review of these 
records shows that the Veteran was treated in service for a back 
strain.  They also reveal that the Veteran was diagnosed with 
degenerative disc disease, L4-5 and L5-S1, for which he underwent 
an anterior L4-5 and L5-S1 BAK cages fusion in January 2000.  

In March 2002, the RO denied service connection for a back 
disability upon finding that the Veteran's back disability was 
neither incurred in nor caused by service.  The RO noted 
treatment for a back injury in service, but found that it had 
resolved prior to his separation from service.  The RO further 
found there to be no evidence relating degenerative disc disease 
to service.  

Evidence received since the March 2002 RO decision consists of VA 
treatment records, statements from the Veteran, to include his 
July 2010 hearing testimony, treatment reports and physical 
therapy records from Clark Memorial Hospital, copies of SSA 
records, a 1999 disability assessment, copies of the Veteran's 
STRs, and treatment records from the Spine Institute for Special 
Surgery.

Notably, an April 2007 VA neurosurgery clinic progress note 
indicates that copies of the Veteran's STRs had been reviewed.  
The examiner noted complaints in January 1981 of radiating low 
back pain and findings of lordosis and increased kyphosis, with 
tenderness in the lower dorsal and upper spinal area.  The 
examiner opined that it "is possible that the injury described 
in these pages contributed to the degenerative lumbar disc 
disease that necessitated the surgical fusion in 2000."  

Further, during his July 2010 hearing, the Veteran reported 
having injured his back in a 1993 car accident.  He stated that, 
at that time, he was told that his back injury had pre-existed 
his car accident.  He further stated that his back problems began 
in service and that he has experienced pain and symptoms since 
that time.  

Based on this new evidence, it appears the Veteran's back 
disability could be related to service.  This type of evidence 
was not previously of record when the prior decision was made.  
That is, the previous evidence only showed that the Veteran had a 
back injury in service and a current diagnosis of degenerative 
disc disease with complaints of low back pain.  As a result, the 
Board finds that the April 2007 VA treatment record and the 
Veteran's July 2010 hearing testimony, which is presumed 
credible, see Justus, supra, constitutes new and material 
evidence.  The evidence is new because it was not previously 
before VA decision makers.  It is also material because it is 
supporting evidence of a nexus between a current disability and 
military service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999) (establishing service connection requires evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability).  The evidence is not dispositive of the 
nexus issue, but it nevertheless relates to an unestablished fact 
necessary to substantiate the underlying claim and it raises a 
reasonable possibility of substantiating the claim.  Accordingly, 
the claim of service connection for a back disability is reopened 
with the submission of new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability due to 
injury will be reopened.  To that limited extent, the appeal is 
granted.


REMAND

Given that the Board has found that the claim should be reopened, 
the agency of original jurisdiction (AOJ) must adjudicate the 
claim on the merits in the first instance.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his service connection claim.  In 
accordance with the duty-to-assist provisions codified at 38 
U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 
3.159(c)(4) (2010), a medical opinion or examination is required 
if the information and evidence of record does not contain 
sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current 
disability or persistent or recurrent 
symptoms of a disability; and (2) evidence 
establishing that an event, injury, or 
disease occurred in service or establishing 
certain diseases manifesting during an 
applicable presumptive period for which the 
claimant qualifies; and (3) an indication 
that the disability or persistent or 
recurrent symptoms of a disability may be 
associated with the veteran's service or 
with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has a current diagnosis of degenerative disc disease.  
The Veteran's STRs document in-service treatment for a back 
strain and complaints of low back pain.  The Veteran has asserted 
that he has experienced symptoms related to his back since 
service.  Further, the April 2007 VA treatment record referenced 
above contains an opinion that the Veteran's current degenerative 
disc disease may be related to his in-service back injury.  Based 
on this evidence, the Board has determined that "low threshold" 
necessary to establish entitlement to a VA medical examination 
has been satisfied.  See McLendon, 20 Vet. App. at 83.  
Accordingly, the Board finds that on remand, the Veteran should 
be scheduled for a VA examination that addresses the nature and 
etiology of his current back disability.  Thus, the examiner 
should include a nexus opinion as to whether it is at least as 
likely as not that any current back disability is attributable to 
the Veteran's active military service.

Accordingly, the case is REMANDED to the AOJ for the following 
action:

1.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his back disability or 
related symptoms since service.  The 
AOJ should attempt to obtain copies of 
pertinent treatment records identified 
by the Veteran that have not been 
previously secured and associate them 
with the claims folder.

2.  Schedule the Veteran for a VA 
examination in connection with his 
claim of service connection for 
residuals of a back injury.  (This 
should be done after action requested 
in paragraph 1, above is completed to 
the extent feasible.)  The claims 
folder, and a copy of this remand, 
must be provided to and reviewed by 
the examiner as part of the 
examination.  (Advise the Veteran that 
failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  

The examiner should provide an opinion 
as to whether the Veteran's current 
degenerative disc disease or any other 
diagnosed back disability is at least 
as likely as not related to his period 
of active military service.  All 
opinions should be set forth in detail 
and explained in the context of the 
record.  

If the examiner determines that he/she 
cannot provide an opinion on the issue 
at hand without resorting to 
speculation, the examiner should 
explain the inability to provide an 
opinion, identifying precisely what 
facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be 
rendered because the limits of medical 
knowledge have been exhausted 
regarding the etiology of any 
diagnosed disorder or whether 
additional testing or information 
could be obtained that would lead to a 
conclusive opinion.  See Jones v. 
Shinseki, 23 Vet. App. 382, 389 
(2010).  (The AOJ should ensure that 
any additional evidentiary development 
suggested by the examiner should be 
undertaken so that a definitive 
opinion can be obtained.)

3.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


